DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US4954193), and further in view of Nishikawa et al. (US20100062220). 
As to claim 1. Murakami et al. (US4954193) discloses a graphite plate (see e.g. graphite sheet or block with desired thickness in abstract) obtained by subjecting a polymer film to a heat treatment of 1000°C prior to pressing (see e.g. polyimide film in atmosphere of nitrogen gas and subject to low temperature thermal treatment at 1000C in line 50-60 in column 12, subject to high temperature pressing at temperature of 1600C under pressure of 20Kg/cm2 to result graphite in line 60-65 in column 12), wherein the polymer film only includes polyimide (see e.g. line 48-61 in column 12, wherein four films of 25 micrometer thick polyimide films).
Regarding the claim limitation “the graphite plate having a surface roughness Ra from 16.3 um to less than 24.7 um, and a surface-unevenness variation of 0.04% to 0.09% in any span 80 mm long within the surface of the graphite plate”
Instant application disclose the surface-unevenness variation of 0.01% to 0.135% as equivalent as flatness (see e.g. Par. 44-47). The surface roughness can be adjusted to 10 .mu.m or higher and less than 40 .mu.m, and the flatness can be adjusted to 0.01% to 0.135%the surface unevenness variation are both achieved by applying a pressure of 10 kg/cm.sup.2 to 100 kg/cm.sup.2 to the polymer film at 2400.degree.  C. to 3200.degree.  C. in the heat treatment, the surface roughness can be adjusted to 10 .mu.m or higher and less than 40 .mu.m, and the flatness can be adjusted to 0.01% to 0.135% (see e.g. par. 48).
Table 1 in that the pressure applied is from the range of 50-100 kg/cm2, wherein the pressure is the result effective variable to achieve the surface roughness Ra from 16.3.mu.m to less than 24.7.mu.m, and surface-unevenness variation of 0.04% to 0.09% for the polymer film with a thickness 0.35-1.35mm. In more details, by applying pressure to the polymer film 3 during the heat treatment, the surface of the graphite plate 5 is folded on the micrometer scale (see e.g. Par. 42).  When conventional graphite plates are produced, no pressure is applied thereto, or various types of pressure-applying methods are used.  However, in the present embodiment, a pressure of 10 kg/cm.sup.2 to 100 kg/cm.sup.2 is applied to the surface of the graphite plate 5 in the vertical direction at. 2400.degree.  C. to 3200.degree.  C(see e.g. Par. 45).
By comparison, Murakami et al. discloses subject polyimide films laminate to high temperature pressing at temperature of 1600C under pressure of 20Kg/cm2 to for 4 films of polyimide that turns into graphite in line 60-65 in column 12.
Murakami et al. further discloses hot pressing condition is result effective variables to the rocking characteristics (see e.g. line 14-16 in column 11). And Murakami et al. discloses it is desired for the hot pressing is carried out at a temperature of not lower than 2500.degree.  C. at a pressure of not lower than 40 kg/cm.sup.2 in view of efficient conversion or combination of the films into a sheet or block and efficient production of graphite with desired physical properties (see e.g. line 4-10 in column 7). Murakami et al. further discloses the pressure range higher than 40 kg/cm.sup.2, such as 100 kg/cm.sup.2 in table 3. 
Thus it would have been obvious for a person with ordinary skills in the art to modify hot pressing temperature and pressure of polyimide film to be within range of not lower than 2500.degree.  C. at a pressure of not lower than 40 kg/cm.sup.2 in order to efficient conversion or combination of the films into a sheet or block and efficient production of graphite with desired physical properties as suggested by Murakami et al.(see e.g. line 4-10 in column 7)
Murakami et al. also discloses the method used can make a thin to thick graphite sheet or block from polymer films (see e.g. line 63-65 in column 3), wherein thickness can be 16, 80, 320 or 1600 micrometers by increasing the number of raw polymer laminate film  (see e.g. line 35-50 in column 8, line 15-20 in column 3). It would also have been obvious for a person with ordinary skills in the art to further even modify the thickness of the polyimide films such that the graphite sheet made by polyimide film laminate can be 16, 80, 320 or 1600 micrometers in order to achieve desired graphite plate thickness. 
The instant application discloses thickness of the graphite plate can be 0.35-1.35mm in the examples. 
In conclusion, although Murakami et al. does not measure the surface roughness profile or explicitly disclose “the graphite plate having a surface roughness Ra from 16.3 um to less than 24.7 um, and a surface-unevenness variation of 0.04% to 0.09% in any span 80 mm long within the surface of the graphite plate”, the instant application and Murakami et al. have the same raw polyimide materials undergoing the same thermal treatment and heating and pressing process and resulted a same graphite with overlapping thickness, it is expected that the both product in the instant application and Murakami et al. will have overlapping various properties including but not limited to range of surface roughness and surface unevenness according to the instant application’s own specification. Since the surface roughness and surface unevenness variation are the result of manufacturing process. Thus it is expected the graphite plate of Murakami et al. will also have a same or overlapping range surface profile as the instant application. As the result, the graphite film produced in Murakami et al. also have a surface roughness Ra from 16.3.mu.m to less than 24.7.mu.m, and surface-unevenness variation of 0.04% to 0.09% in any span 80 mm long within the surface of the graphite plate.
In addition, even Murakami et al. discloses using polyimide as example 4, additional reference Nishikawa et al. (US20100062220) is still introduced to teach it is desired to use polyimide polymer film stack when making graphite. 
Nishikawa et al. (US20100062220) discloses heating and pressing stacked raw polyimide films 42(see e.g. Par. 76, Fig 8-9, abstract) is preferred to make into graphitized plate because it is easily carbonized and have uniformly high electrical conductivity at low temperature(see e.g. Par. 76-77).  
Both Murakami et al. and Nishikawa et al. are analogous in the field of making graphite sheet by heating and pressing polymer film laminate, it would have been obvious for a person with ordinary skills in the art to replace the other polymer films other than polyimide in Murakami et al. with polyimide film laminate exclusively taught by Nishikawa because polyimide is preferred to make into graphitized plate because it is easily carbonized and have uniformly high electrical conductivity at low temperature as suggested by Nishikawa et al.(see e.g. Par. 76-77).  
As to claim 3. Murakami et al. in view of Nishikawa et al. discloses the graphite plate according to claim 1, the graphite plate having a heat conductivity of 700 W/mK to 1500 W/mK in the surface direction, and a density of 1.0 g/cm3 to 2.2 g/cm3(see e.g. Nishikawa et al. discloses the resulted graphite plate can have a thermal conductivity thermal conductivity in the thickness direction of 6.8 W/mK in Par. 273, with a density of density of 1.2 g/cm.sup.3 or more, preferably 1.5 g/cm.sup.3 or more, and more preferably 1.8 g/cm.sup.3 in Par. 185). 
As discussed in claim 1, heat conductivity and density are intrinsic properties that depends on the raw materials, materials structure (thickness), and manufacturing process. As discussed above, Murakami et al. discloses an almost same manufacturing process, same raw materials, overlapping graphite plate thickness product as the instant application. Thus it is expected the properties such as heat conductivity profile and density would be overlapping as the instant application as the result. 
As to claim 4, The graphite plate according to claim 1, the graphite plate having a heat conductivity of 2 W/mK to 20 W/mK in the thickness direction, and a density of 1.0 g/cm3 to 2.2 g/cm3 (see e.g. see discussion of claim 4, in particular, Nishikawa et al. discloses the resulted graphite plate can have a thermal conductivity thermal conductivity in the thickness direction of 6.8 W/mK in Par. 273, with a density of density of 1.2 g/cm.sup.3 or more, preferably 1.5 g/cm.sup.3 or more, and more preferably 1.8 g/cm.sup.3 in Par. 185).

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
Applicant argues Claim 1 as amended is limited to a graphite plate produced from only polyimide. The polymer film in Murakami is not limited to a graphite plate produced from polyimide. Rather, Murakami describes polymer film compositions which can be made of polybenzoxazole, polybenzobisoxazole, polythiazole, and aromatic polyamides. See Murakami, Col. 2, lines 47-50. Thus, Murakami fails to disclose the limitations recited in amended claim 1
Murakami also fails to disclose other limitations of instant claim 1 as amended, particularly a thermal pre-treatment of 1000°C prior to hot pressing. Murakami describes forming a graphite sheet by either (i) direct hot pressing or (ii) thermally treating for graphitization and then hot pressing for combining the films into the sheet. See Murakami, Col. 7, lines 1-3. The second approach includes first step (1) thermally treating at least two films at temperature not lower than 2200° C. To the extent that the present application applies a heating prior to pressing similar to the thermal heat then hot press approach of Murakami, the heating in the present application is performed at a temperature of 1000°C (see Examples 1-4). In comparison, the heating prior to pressing in Murakami is at a temperature of “not lower than 2200°C” so that “the soft film is unlikely to break upon pressing”. Col. 7, lines 50 and 53-54. To further illustrate this point, in Example 1of Murakami, when the heating prior to pressing was performed at temperatures lower than 2000°C, “the films were cracked by the hot pressing and could not be pressed.” Col. 10, lines 51-52. Even further, the declaration of the Naomi Nishiki, a co-inventor of the Murakami patent, is provided wherein she states that the process of Murakami and the instant application are different. Particularly, the thermal pre-treatment of the instant application differs from that of Murakami as discussed above. 
Nishikawa was cited only as support for the conclusion that thermal conductivity and density are result effective variables. Therefore, because Murakami fails to disclose the limitations recited in amended claim 1, and the combination of Murakami and Nishikawa fails to teach or suggest the limitations recited in amended claim 1.
Examiner respectfully disagrees:
As to claim 1. Murakami et al. (US4954193) discloses a graphite plate (see e.g. graphite sheet or block with desired thickness in abstract) obtained by subjecting a polymer film to a heat treatment of 1000°C prior to pressing (see e.g. polyimide film in atmosphere of nitrogen gas and subject to low temperature thermal treatment at 1000C in line 50-60 in column 12, subject to high temperature pressing at temperature of 1600C under pressure of 20Kg/cm2 to result graphite in line 60-65 in column 12), wherein the polymer film only includes polyimide (see e.g. line 48-61 in column 12, wherein four films of 25 micrometer thick polyimide films).
Regarding the claim limitation “the graphite plate having a surface roughness Ra from 16.3 um to less than 24.7 um, and a surface-unevenness variation of 0.04% to 0.09% in any span 80 mm long within the surface of the graphite plate”
Instant application disclose the surface-unevenness variation of 0.01% to 0.135% as equivalent as flatness (see e.g. Par. 44-47). The surface roughness can be adjusted to 10 .mu.m or higher and less than 40 .mu.m, and the flatness can be adjusted to 0.01% to 0.135%the surface unevenness variation are both achieved by applying a pressure of 10 kg/cm.sup.2 to 100 kg/cm.sup.2 to the polymer film at 2400.degree.  C. to 3200.degree.  C. in the heat treatment, the surface roughness can be adjusted to 10 .mu.m or higher and less than 40 .mu.m, and the flatness can be adjusted to 0.01% to 0.135% (see e.g. par. 48).
Furthermore, the instant application further discloses in Table 1 in that the pressure applied is from the range of 50-100 kg/cm2, wherein the pressure is the result effective variable to achieve the surface roughness Ra from 16.3.mu.m to less than 24.7.mu.m, and surface-unevenness variation of 0.04% to 0.09% for the polymer film with a thickness 0.35-1.35mm. In more details, by applying pressure to the polymer film 3 during the heat treatment, the surface of the graphite plate 5 is folded on the micrometer scale (see e.g. Par. 42).  When conventional graphite plates are produced, no pressure is applied thereto, or various types of pressure-applying methods are used.  However, in the present embodiment, a pressure of 10 kg/cm.sup.2 to 100 kg/cm.sup.2 is applied to the surface of the graphite plate 5 in the vertical direction at. 2400.degree.  C. to 3200.degree.  C(see e.g. Par. 45).
By comparison, Murakami et al. discloses subject polyimide films laminate to high temperature pressing at temperature of 1600C under pressure of 20Kg/cm2 to for 4 films of polyimide that turns into graphite in line 60-65 in column 12.
Murakami et al. further discloses hot pressing condition is result effective variables to the rocking characteristics (see e.g. line 14-16 in column 11). And Murakami et al. discloses it is desired for the hot pressing is carried out at a temperature of not lower than 2500.degree.  C. at a pressure of not lower than 40 kg/cm.sup.2 in view of efficient conversion or combination of the films into a sheet or block and efficient production of graphite with desired physical properties (see e.g. line 4-10 in column 7). Murakami et al. further discloses the pressure range higher than 40 kg/cm.sup.2, such as 100 kg/cm.sup.2 in table 3. 
Thus it would have been obvious for a person with ordinary skills in the art to modify hot pressing temperature and pressure of polyimide film to be within range of not lower than 2500.degree.  C. at a pressure of not lower than 40 kg/cm.sup.2 in order to efficient conversion or combination of the films into a sheet or block and efficient production of graphite with desired physical properties as suggested by Murakami et al.(see e.g. line 4-10 in column 7)
Murakami et al. also discloses the method used can make a thin to thick graphite sheet or block from polymer films (see e.g. line 63-65 in column 3), wherein thickness can be 16, 80, 320 or 1600 micrometers by increasing the number of raw polymer laminate film  (see e.g. line 35-50 in column 8, line 15-20 in column 3). It would also have been obvious for a person with ordinary skills in the art to further even modify the thickness of the polyimide films such that the graphite sheet made by polyimide film laminate can be 16, 80, 320 or 1600 micrometers in order to achieve desired graphite plate thickness. 
The instant application discloses thickness of the graphite plate can be 0.35-1.35mm in the examples. 
In conclusion, although Murakami et al. does not measure the surface roughness profile or explicitly disclose “the graphite plate having a surface roughness Ra from 16.3 um to less than 24.7 um, and a surface-unevenness variation of 0.04% to 0.09% in any span 80 mm long within the surface of the graphite plate”, the instant application and Murakami et al. have the same raw polyimide materials undergoing the same thermal treatment and heating and pressing process and resulted a same graphite with overlapping thickness, it is expected that the both product in the instant application and Murakami et al. will have overlapping various properties including but not limited to range of surface roughness and surface unevenness according to the instant application’s own specification. Since the surface roughness and surface unevenness variation are the result of manufacturing process. Thus it is expected the graphite plate of Murakami et al. will also have a same or overlapping range surface profile as the instant application. As the result, the graphite film produced in Murakami et al. also have a surface roughness Ra from 16.3.mu.m to less than 24.7.mu.m, and surface-unevenness variation of 0.04% to 0.09% in any span 80 mm long within the surface of the graphite plate.
In addition, even Murakami et al. discloses using polyimide as example 4, additional reference Nishikawa et al. (US20100062220) is still introduced to teach it is desired to use polyimide polymer film stack when making graphite. 
Nishikawa et al. (US20100062220) discloses heating and pressing stacked raw polyimide films 42(see e.g. Par. 76, Fig 8-9, abstract) is preferred to make into graphitized plate because it is easily carbonized and have uniformly high electrical conductivity at low temperature(see e.g. Par. 76-77).  
Both Murakami et al. and Nishikawa et al. are analogous in the field of making graphite sheet by heating and pressing polymer film laminate, it would have been obvious for a person with ordinary skills in the art to replace the other polymer films other than polyimide in Murakami et al. with polyimide film laminate exclusively taught by Nishikawa because polyimide is preferred to make into graphitized plate because it is easily carbonized and have uniformly high electrical conductivity at low temperature as suggested by Nishikawa et al.(see e.g. Par. 76-77).  
Fort the above reason, applicant’s argument is not persuasive.                                                                                                                                                                                   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kubo et al. (US20110265980) discloses graphite sheet can have the anisotropic thermal conductivity in the main surface direction of 500 W/mK to 1800 W/mK and the thermal conductivity in the thickness direction of 10 W/mK to 15 W/mK in Par. 27. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783